Case 1:20-cv-00055-LEW Document 58 Filed 06/23/20 Page 1 of 7                                    PageID #: 396



                                 UNITED STATES DISTRICT COURT
                                           FOR THE
                                      DISTRICT OF MAINE


    ACA CONNECTS – AMERICA’S
    COMMUNICATIONS ASSOCIATION, et al.,

           Plaintiffs,
                                                               CIVIL ACTION NO.: 1:20-cv-00055-LEW
                   v.

    AARON M. FREY, in his Official Capacity as
    the Attorney General of the State of Maine,

           Defendant.


                DEFENDANT’S REPLY IN FURTHER SUPPORT OF HIS
            PARTIAL CROSS-MOTION FOR JUDGMENT ON THE PLEADINGS

         Defendant Aaron M. Frey submits this Reply in further support of his Partial Cross-Motion

for Judgment on the Pleadings (ECF No. 30).

         In their combined Reply and Opposition (“Reply”), Plaintiffs did not dispute the strong

presumption against the preemption of Maine’s Privacy Law (see Def.’s Opp’n (ECF No. 28) at

14). 1 This concession is determinative. Nowhere in either their Motion or their Reply have

Plaintiffs identified a “clear and manifest” preemptive purpose, never mind actual conflict,

sufficient to overcome Maine’s broad power to protect the privacy rights of its citizens. Rice v.

Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947); see also Arizona v. U.S., 567 U.S. 387, 400




1
  Defendant limits the arguments in this Reply to the question of preemption, the sole subject of Defendant’s Motion
for Judgment on the Pleadings. That said, Defendant reserves argument on the points raised in Plaintiffs’ Reply,
including their unsupported contention that Defendant waived any argument that less than intermediate scrutiny should
apply. Compare, e.g., Pls.’ Reply (ECF No. 56) at 3 (“Defendant does not contest that ISPs’ use of consumer
information to communicate with customers is protected ‘speech within the meaning of the First Amendment.’”) with
Def.’s Opp’n 2 (“The Law—assuming it implicates the First Amendment at all—should at most be subject to
intermediate scrutiny as a regulation of commercial speech . . . .”).
Case 1:20-cv-00055-LEW Document 58 Filed 06/23/20 Page 2 of 7                     PageID #: 397



(2012); Philip Morris v. Harshbarger, 122 F.3d 58, 68 (1st Cir. 1997). Maine’s Privacy Law

therefore is not preempted, and Defendant is entitled to judgment on Counts Three, Four, and Five.

       The Joint Resolution in which Congress disapproved of the FCC’s ISP Privacy Order is an

archetypal example of Congressional action without unmistakable preemptive intent. See Joint

Resolution, Pub. L. No. 115-22, 131 Stat 88 (Apr. 3, 2017). Certainly, as a general matter, a Joint

Resolution can preempt conflicting law just as a federal statute can. But preemption must flow

from the law’s text, which here, by design, is virtually non-existent. See Puerto Rico Dep’t of

Consumer Affairs v. Isla Petroleum Corp., 485 U.S. 495, 503 (1988). On its face, the Joint

Resolution merely expresses “disapproval” of the ISP Privacy Order, thereby rendering it

inoperative and forbidding the FCC from adopting similar rules. That is, in its entirely, the Joint

Resolution’s “full preemptive force” (Pls.’ Reply (ECF No. 56) at 14). Plaintiffs’ contention that

Congress did more—that it “vacate[d] the ISP Privacy Order as an obstruction to the adoption of

a uniform consumer privacy regime” (Pls.’ Reply 14)—is therefore entirely unmoored from the

Joint Resolution’s content.

       Plaintiffs’ assertion that there was nonetheless “a widely shared view” that Congress,

through the Joint Resolution, intended to “prevent the imposition of ISP-only-rules” is likewise

pulled from thin air (Pls.’ Reply 14). The only thing that the Congressional Record makes clear is

that there was no singular understanding in Congress at all, including among the legislators that

Plaintiffs quote (see Pls.’ Reply. 14), as to why the ISP Privacy Order was disapproved.

       As described in Defendant’s Opposition, there are multiple reasons why Congress may

choose to express disapproval of an administrative rule, including concern about that rule being

“too burdensome, excessive, inappropriate or duplicative.” 142 CONG. REC. S3683 (1996)

(Statement for the Record by Sens. Nickles, Reid, and Stevens). Consistent with this range of




                                                2
Case 1:20-cv-00055-LEW Document 58 Filed 06/23/20 Page 3 of 7                                    PageID #: 398



objections, proponents of the resolution in both chambers expressed a wide variety of rationales

for the Joint Resolution (see Def.’s Opp’n. 17). While some no-doubt objected to singling out ISPs,

others expressed concern about everything from FCC overreach to the abandonment of case-by-

case enforcement. See 163 CONG. REC. H2489 (2017) (Rep. Blackburn) (explaining that the

“FCC unilaterally swiped jurisdiction from the Federal Trade Commission,” that “two privacy

cops on the beat” would cause confusion, and that the FCC could already enforce privacy rules

case-by-case); id. at H2493 (Rep. Flores) (criticizing FCC rule for “reduc[ing] consumer choice”;

being “detrimental to the survival of many business”; prohibiting “unforeseeable future uses of

collected data” regardless of consumer preferences; and singling out ISPs); id. at H2497 (Rep.

Collins) 2 (characterizing rules as “onerous”; sowing “confusion”; and unnecessary given the

existence of other state and federal protections, including FCC and FTC authority to protect

customer privacy “case-by-case”); id. at S1928 (Sen. Thune) (criticizing “overregulat[ion] of the

digital world” though “complex, confusing” rules and the FCC’s “stunning bureaucratic power

grab” at the FTC’s expense; and characterizing the FCC as “the wrong venue” for a “single,

uniform set of privacy rules”).

        Yet despite the diversity of viewpoints, not a single legislator even hinted at the Joint

Resolution having a preemptive effect on state law. In fact, if anything, the commonly-held view

among proponents of the Joint Resolution was that it would not undo privacy protections that

existed at the state level. See, e.g., id. at H2497 (Rep. Collins) (noting that “many other existing

Federal and State privacy rules that ISPs must continue to follow” would remain); id. at S1925

(Sen. Flake) (explaining that the Joint Resolution would not “leave consumers unprotected” given



2
  While Defendant’s page citation was accurate, it inadvertently attributed a quote to Representative Capuano, rather
than to Representative Collins (Def.’s Opp’n 17). That error in no way compromises the broader point that there was
no clear, unified Congressional intent behind the Joint Resolution.


                                                         3
Case 1:20-cv-00055-LEW Document 58 Filed 06/23/20 Page 4 of 7                                 PageID #: 399



the existence of “various other Federal and State laws”). As Senator Thune, a leading proponent

of the Joint Resolution, put it: “To those people who have heard that this resolution somehow

results in the elimination of all online protections for consumers . . . it will repeal only a specific

rulemaking at the FCC that has yet to be implemented.” Id. at S1928-29. That statement is hardly

indicative of broad preemptive intent, never mind a directive giving rise to actual conflict with

Maine’s Privacy Law.

           The same is true of the RIF Order, in that it neither contains an affirmative expression of

preemptive intent—at least not one that survived the D.C. Circuit’s ruling in Mozilla Corp. v. FCC,

940 F.3d 1 (D.C. Cir. 2019)—nor represents a regulatory scheme with which Maine’s Privacy Law

could conflict. In its RIF Order, the FCC reinterpreted broadband Internet not as a communications

service under Title II of the Communications Act, but rather as an information service under Title

I of the Act, RIF Order ¶ 2, 3 which itself is “not an independent source of regulatory authority.”

Mozilla, 940 F.3d at 76 (quoting People v. State of Cal. v. FCC, 905 F.2d 1216, 1240 n.35 (9th

Cir. 1990)). In so doing, the FCC expressly left regulation of broadband privacy to the FTC. RIF

Order ¶ 181.

           True enough, the FCC did, at the same time, adopt a Transparency Rule under 47 U.S.C.

§ 257(a), which requires ISPs to disclose certain “network management practices, performance

characteristics, and commercial terms of its broadband internet access services,” see 47 C.F.R.

§ 8.1. But the nature of the FCC’s authority under Section 257 is quite limited, in that it requires

the FCC to “complete a proceeding for the purpose of identifying and eliminating, by regulations

pursuant to its authority under this chapter (other than this section), market entry barriers . . . in

the provision and ownership of telecommunication and information services,” 47 U.S.C. § 257(a),



3
    Declaratory Ruling, Report and Order, Restoring Internet Freedom, FCC 17-166, 33 FCC Rcd. 311 (2018).


                                                        4
Case 1:20-cv-00055-LEW Document 58 Filed 06/23/20 Page 5 of 7                                  PageID #: 400



and to report to Congress on how that goal can be achieved by statutory changes, id. § 257(c).4

The Transparency Rule is thus simply a permissible means of fulfilling the statute’s decidedly

narrow charge, namely identifying those barriers. Mozilla, 940 F.3d at 47.

        The Transparency Rule does not, by contrast, represent a comprehensive approach to

regulating ISPs, or protecting privacy rights more generally. Unlike the regulatory regime at issue

in Geier v. Am. Honda Motor Co., Inc., which the Department of Transportation adopted pursuant

to an express Congressional delegation of authority, 529 U.S. 861, 864-65 (2000), the FCC did not

definitively decide, nor could it have definitively decided, that “privacy disclosures and uniform

enforcement” represents the optimal approach (Pls.’ Reply 15). Rather, as described above, the

FCC determined that it had no authority to design such a regulatory regime in the first instance,

and that power does not otherwise exist in Section 257. Accordingly, no matter how the FCC

characterized its actions in the RIF Order, statements to that effect do not preempt state law

because they are not backed by an exercise of Congressionally delegated authority. Mozilla F.3d

at 83; accord Louisiana Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 374 (1986).

        In short, Maine’s Privacy Law would conflict with the RIF Order only if it frustrated the

FCC’s efforts to gather information about barriers to market entry. Self-evidently, the Law does

not hinder this endeavor, nor have Plaintiffs argued otherwise. Further, and at the very least, no

aspect of the RIF Order reflects the sort of “clear and manifest” preemptive purpose necessary to

forbid passage of state-level privacy protections.

        As to the federal disclosure requirements, Plaintiffs have rightfully conceded that Count V

is moot (Pls.’ Reply 15). To be clear, however, Defendant never indicated that Maine’s Privacy

Law permits the unrestricted use of “de-identified or aggregated information” (Pls.’ Reply 15


4
 Congress replaced Section 257(c) with a similar reporting requirement during the same year that the RIF Order was
adopted. See Mozilla, 940 F.3d at 47 (citing 47 U.S.C. § 163).


                                                        5
Case 1:20-cv-00055-LEW Document 58 Filed 06/23/20 Page 6 of 7                  PageID #: 401



(emphasis added)). Rather, only information that meets both criteria—i.e., information that is

deidentified and aggregated—escapes the requirements of the Law (Def.’s. Opp’n 19).

                                         Conclusion

       For the above reasons, Defendant respectfully requests that the Court grant Defendant’s

Partial Cross-Motion for Judgment on the Pleadings.



DATED: June 23, 2020                              Respectfully submitted,

                                                  AARON M. FREY
                                                  Attorney General

                                                  /s/ Jason Anton
                                                  Jason Anton
                                                  Assistant Attorney General
                                                  jason.anton@maine.gov

                                                  Christopher C. Taub
                                                  Deputy Attorney General

                                                  Paul Suitter
                                                  Assistant Attorney General

                                                  Six State House Station
                                                  Augusta, Maine 04333-0006
                                                  Tel. (207) 626-8800
                                                  Fax (207) 287-3145




                                              6
Case 1:20-cv-00055-LEW Document 58 Filed 06/23/20 Page 7 of 7                        PageID #: 402



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this, the 23rd day of June, 2020, I electronically filed the foregoing

document via the Court’s CM/ECF system, which will serve a copy of such document upon all

counsel of record.

                                                      /s/ Jason Anton
                                                      Jason Anton




                                                 7
